F§LED
January 16, 2019 ‘Hestsrri Die#_rlr.~r of mshic§§rcn
cl Sa;tita
t 3 3 1319

The Honorab|e Christopher N|. A|ston
Unites States Bankruptcy Court

700 Stewart Street #5391

Seatt|e, WA 98101

._Hm' s ' _,C:E-"é"
sam-isomer count

RE: Western District of Washington case 16~11767-€MA {Northwest Territorial Mint)

Sir,

l have been notified that there has been a Request for Compensation by legal staff related to the
Northwest Territoria| Mint {NWTM) Bankruptcy proceedings. As one of ma ny Creditors l felt the need to
express my thoughts on this bankruptcy proceeding Thank you for allowing me to do so.

l have no legal training but l have watched the process play our over the past years . l have seen some
or many of the assets of NWTM be soid, transferred to different companies under different names. ln
my opinion to circumvent the bankruptcy of NWTM and to hide funds and valuable assets.

l personally l had $3,493 stolen from me just the day or two before NWT|V| declared bankruptcy l know
that the company was fully aware of the impending bankruptcy at the moment they were taking my
telephone order. Fol|owing the loss l have watched different companies such as Sierra Mint, at several
locations (Texas, Nevada, China] take over the assets of NWTM and continue to make a profit.

The Request for Compensation in excess of $5,500,000 is one that l probably expected. Once again the
thieves steal the funds, and the lawyers get rich on the backs of the little creditors. i feel that the

Creditors should be considered when payments are made as this case is finalized.

-Ag_ain, l appreciate your time in allowing me to offer my opinion of the process.

Respectfu|iy,

` 7/.2%¢¢

ee H. Thorsell
Bend, Oregon 97702

CéSé 16-11767-CMA DOC 1990 Filed 01/22/19 Ent. 01/22/19 14236:44 Pg. 1 Of 1

